DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saijo (PG Pub 20160294354) and in view of Satou (JP 2000236231).
Considering claim 1, Saijo (Figure 3) teaches an acoustic wave device comprising: a support substrate (2 + paragraph 0057); a piezoelectric body layer (6 + paragraph 0057) on or above the support substrate; an interdigital transducer electrode (11 + paragraph 0062) on or above the piezoelectric body layer; an external connection electrode (24 + paragraph 0075) electrically connected to the interdigital transducer electrode; the external connection electrode (24 + paragraph 0075) does not overlap the piezoelectric body layer in a plan view from a thickness direction of the support substrate (see Figure 3, 24 does overlap the piezoelectric 6).
However, Saijo does not teach the support substrate includes a hollow portion at least on an end portion of the support substrate in the plan view from the thickness direction.
Satou (Figure 13) teaches the support substrate (11 + paragraph 0084) includes a hollow portion (14 + paragraph 0084) at least on an end portion of the support substrate in the plan view from the thickness direction.
Therefore, it would have been obvious to have one of ordinary skill in the art at the time of the effective filing date to include the support substrate includes a hollow portion at least on an end portion of the support substrate in the plan view from the thickness direction into Saijo’s device for the benefit of helping to propagate waves in the substrate.
Considering claim 2, Satou (Figure 13) teaches wherein the hollow portion extends (14 + paragraph 0084) from the end portion of the support substrate to at least a position overlapping the external connection electrode in the plan view from the thickness direction.
Considering claim 3, Saijo (Figure 3) in view of Satou (Figure 13) teaches a spacer layer (22 + paragraph 0073) on or above the support substrate; a cover (23 + paragraph 0074) on or above the spacer layer; wherein the external connection electrode (24 + paragraph 0075) is on or above the cover and the hollow portion (14 + paragraph 0084) extends from the end portion of the support substrate to a position overlapping the spacer layer in the plan view from the thickness direction.
Considering claim 5, Saijo (Figure 3) in view of Satou (Figure 13) teaches wherein the support substrate (2 + paragraph 0057) includes; a first main surface (top side of support substrate 2) on the piezoelectric body layer side; a second main surface back to back with the first main surface (the bottom side of support substrate 2) the hollow portion (14 + paragraph 0084) is nearer to a side of the first main surface than to a side of the second main surface in the thickness direction.
Considering claim 6, Saijo (Figure 3) teaches a low acoustic velocity film (5 + paragraph 0057) provided between the support substrate and the piezoelectric body layer, an acoustic velocity of a bulk wave propagating through the low acoustic velocity film being lower than an acoustic velocity of a bulk wave propagating through the piezoelectric body layer (met since the same structure is taught) wherein the support substrate is a high acoustic velocity support substrate (2 + paragraph 0056), an acoustic velocity of a bulk wave propagating through the high acoustic velocity support substrate being higher than the acoustic velocity of the acoustic wave propagating through the piezoelectric body layer (met since the same structure is taught).
Considering claim 7, Saijo (Figure 3) teaches a high acoustic velocity film (4 + paragraph 0057) on the support substrate, an acoustic velocity of a bulk wave propagating through the high acoustic velocity film being higher than an acoustic velocity of an acoustic wave propagating through the piezoelectric body (met since the same structure is taught) and a low acoustic velocity film (5 + paragraph 0057) between the high acoustic velocity film and the piezoelectric body layer, an acoustic velocity of a bulk wave propagating through the low acoustic velocity film being lower than the acoustic velocity of the bulk wave propagating through the piezoelectric body layer (met since the same structure is taught).
Claim(s) 11-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saijo (PG Pub 20160294354), in view of Satou (JP 2000236231) and in view of Kainuma (PG Pub 20160212850).
Considering claim 11, Saijo in view of Satou teaches the acoustic wave device as described above.
However, Saijo in view of Satou does not teach a mounting substrate on which the acoustic wave device is mounted.
Kainuma (Figure 3) teaches a mounting substrate on which the acoustic wave device is mounted (20 + paragraph 0055).
Therefore, it would have been obvious to have one of ordinary skill in the art at the time of the effective filing date to include a mounting substrate on which the acoustic wave device is mounted into Saijo’s device for the benefit of providing support for the acoustic wave device.
Considering claim 12, Satou (Figure 13) teaches wherein the hollow portion extends (14 + paragraph 0084) from the end portion of the support substrate to at least a position overlapping the external connection electrode in the plan view from the thickness direction.
Considering claim 13, Saijo (Figure 3) in view of Satou (Figure 13) teaches a spacer layer (22 + paragraph 0073) on or above the support substrate; a cover (23 + paragraph 0074) on or above the spacer layer; wherein the external connection electrode (24 + paragraph 0075) is on or above the cover and the hollow portion (14 + paragraph 0084) extends from the end portion of the support substrate to a position overlapping the spacer layer in the plan view from the thickness direction.
Considering claim 15, Saijo (Figure 3) in view of Satou (Figure 13) teaches wherein the support substrate (2 + paragraph 0057) includes; a first main surface (top side of support substrate 2) on the piezoelectric body layer side; a second main surface back to back with the first main surface (the bottom side of support substrate 2) the hollow portion (14 + paragraph 0084) is nearer to a side of the first main surface than to a side of the second main surface in the thickness direction.
Considering claim 16, Saijo (Figure 3) teaches a low acoustic velocity film (5 + paragraph 0057) provided between the support substrate and the piezoelectric body layer, an acoustic velocity of a bulk wave propagating through the low acoustic velocity film being lower than an acoustic velocity of a bulk wave propagating through the piezoelectric body layer (met since the same structure is taught) wherein the support substrate is a high acoustic velocity support substrate (2 + paragraph 0056), an acoustic velocity of a bulk wave propagating through the high acoustic velocity support substrate being higher than the acoustic velocity of the acoustic wave propagating through the piezoelectric body layer (met since the same structure is taught).
Considering claim 17, Saijo (Figure 3) teaches a high acoustic velocity film (4 + paragraph 0057) on the support substrate, an acoustic velocity of a bulk wave propagating through the high acoustic velocity film being higher than an acoustic velocity of an acoustic wave propagating through the piezoelectric body (met since the same structure is taught) and a low acoustic velocity film (5 + paragraph 0057) between the high acoustic velocity film and the piezoelectric body layer, an acoustic velocity of a bulk wave propagating through the low acoustic velocity film being lower than the acoustic velocity of the bulk wave propagating through the piezoelectric body layer (met since the same structure is taught).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saijo (PG Pub 20160294354), in view of Satou (JP 2000236231) and in view of Sugiyama (PG Pub 20160079370).
Considering claim 4, Saijo (Figure 3) in view of Satou teaches the support substrate is a silicon substrate (2 + paragraph 0056).
However, Saijo in view of Satou does not teach a surface of the support substrate on the piezoelectric body layer side is a (111) plane.
Sugiyama teaches a surface of the support substrate on the piezoelectric body layer side is a (111) plane (40f + paragraph 0054).
Therefore, it would have been obvious to have one of ordinary skill in the art at the time of the effective filing date to include the support substrate on the piezoelectric body layer side is a (111) plane into Saijo’s device for the benefit of it’s suitability for the intended use as a matter of obvious design choice. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saijo (PG Pub 20160294354), in view of Satou (JP 2000236231), in view of Kainuma (PG Pub 20160212850) and in view of Sugiyama (PG Pub 20160079370).
Considering claim 14, Saijo (Figure 3) in view of Satou and Kainuma teaches the support substrate is a silicon substrate (2 + paragraph 0056).
However, Saijo in view of Satou and Kainuma does not teach a surface of the support substrate on the piezoelectric body layer side is a (111) plane.
Sugiyama teaches a surface of the support substrate on the piezoelectric body layer side is a (111) plane (40f + paragraph 0054).
Therefore, it would have been obvious to have one of ordinary skill in the art at the time of the effective filing date to include the support substrate on the piezoelectric body layer side is a (111) plane into Saijo’s device for the benefit of it’s suitability for the intended use as a matter of obvious design choice. 
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saijo (PG Pub 20160294354), in view of Satou (JP 2000236231) and in view of Sakai (PG Pub 20190165758).
Considering claim 8, Saijo (Figure 3) in view of Satou teaches a wiring electrode (12 + paragraph 0063) wherein the wiring electrode is electrically connected to the interdigital transducers electrode (11 + paragraphs 0061-0062) and to the external connection electrode (24 + paragraph 0075).
However, Saijo in view of Satou does not teach an insulating layer; the insulating layer is on or above the support substrate and at least a portion of the wiring electrode is on or above the insulating layer.
Sakai (Figure 1) teaches the insulating layer (16 + paragraph 0021) is on or above the support substrate (11 + paragraph 0020).
Therefore, it would have been obvious to one of ordinary skill in the art at the of the effective filing date to include an insulating layer; the insulating layer is on or above the support substrate into Saijo’s device for the benefit of providing electrical protection for external connection electrode.  Furthermore, the combination of Sakai’s device into Saijo would lead to at least a portion of the wiring electrode is on or above the insulating layer.
Considering claim 9, Saijo (Figure 3) in view of Satou and Sakai teaches wherein the wiring electrode (12 + paragraph 0063) overlaps a portion of the interdigital transducers electrode (11 + paragraphs 0061-0062), a portion of the piezoelectric body layer (6 + paragraph 0057) and a portion of the insulating layer in the thickness direction (the combination of Sakai’s insulation layer into Saijo’s device would lead to this structure being met).
Considering claim 10, Sakai (Figure 1) teaches wherein the insulating layer (16 + paragraph 0021) is provided along an outer periphery of the support substrate.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saijo (PG Pub 20160294354), in view of Satou (JP 2000236231), in view of Kainuma (PG Pub 20160212850) and in view of Sakai (PG Pub 20190165758).
Considering claim 18, Saijo (Figure 3) in view of Satou and Kainuma teaches a wiring electrode (12 + paragraph 0063) wherein the wiring electrode is electrically connected to the interdigital transducers electrode (11 + paragraphs 0061-0062) and to the external connection electrode (24 + paragraph 0075).
However, Saijo (Figure 3) in view of Satou and Kainuma does not teach an insulating layer; the insulating layer is on or above the support substrate and at least a portion of the wiring electrode is on or above the insulating layer.
Sakai (Figure 1) teaches the insulating layer (16 + paragraph 0021) is on or above the support substrate (11 + paragraph 0020).
Therefore, it would have been obvious to one of ordinary skill in the art at the of the effective filing date to include an insulating layer; the insulating layer is on or above the support substrate into Saijo’s device for the benefit of providing electrical protection for external connection electrode.  Furthermore, the combination of Sakai’s device into Saijo would lead to at least a portion of the wiring electrode is on or above the insulating layer.
Considering claim1 9, Saijo (Figure 3) in view of Satou, Kainuma and Sakai teaches wherein the wiring electrode (12 + paragraph 0063) overlaps a portion of the interdigital transducers electrode (11 + paragraphs 0061-0062), a portion of the piezoelectric body layer (6 + paragraph 0057 of Saijo) and a portion of the insulating layer in the thickness direction (the combination of Sakai’s insulation layer into Saijo’s device would lead to this structure being met).
Considering claim 20, Sakai (Figure 1) teaches wherein the insulating layer (16 + paragraph 0021) is provided along an outer periphery of the support substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837